Citation Nr: 0009236	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-08 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for otitis 
media, left ear, with tinnitus and possible left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972.

This appeal arises from a decision by the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Otitis media, left ear is manifested by persistent 
tinnitus with 100 percent word recognition and no evidence of 
drainage. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for left ear 
tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.87, Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The available service records reveal that he was served in an 
infantry unit, and was a combat engineer in Vietnam.  He was 
awarded the Purple Heart.  His service medical records 
consist almost entirely of his entry and separation 
examination reports, which are negative for evidence of 
trauma to the left ear.  

An October 1980 rating decision granted service connection 
and a noncompensable evaluation for otitis media with partial 
deafness and tinnitus of the left ear.  

A January 1986 examination report from Eugene H. Freed, M.D., 
includes a complaint of vertigo and of ringing in the left 
ear.  Dr. Freed stated that it was doubtful that the tinnitus 
and vertigo would ever resolve even if the perforation were 
closed.  

The veteran again complained of tinnitus during an April 1986 
VA examination. 

During an August 1998 fee basis VA examination performed by 
Glenn H. Weissman, M.D., the veteran complained of left 
hearing loss and tinnitus.  Audiometric testing yielded the 
following data:




HERTZ




500
1000
2000
3000
4000
Ave.
LEFT
20
20
20
15
25
20

Speech recognition was 100 percent in each ear.  The 
diagnosis was left sensorineural hearing loss and tinnitus 
secondary to noise exposure and acoustic trauma.  

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's otitis media with tinnitus, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
rating ear disabilities, effective June 10, 1999.  Where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court noted 
that, where compensation is awarded or increased "pursuant to 
any Act or administrative issue, the effective date of such 
an award or increase...shall not be earlier than the 
effective date of the Act or administrative issue."  See 38 
U.S.C.A. § 5110(g)(West 1991).  As such, the Court found that 
this rule prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.

Under 38 C.F.R. § 4.87a, Diagnostic Code 6200, as in effect 
prior to June 10, 1999, otitis media, suppurative, chronic, 
during the continuance of the suppurative process, was rated 
as 10 percent disabling, and was to be combined with ratings 
for loss of hearing.  Chronic non-suppurative otitis media 
with effusion (serous otitis media) is rated as hearing 
impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201.  Under 
the criteria set forth above, the service-connected otitis 
media does not warrant a higher rating.

The RO failed to apply the current version of the 
regulations.  In such an instance, the Board is obligated 
first to determine whether the amended regulation is more 
favorable to the veteran than the previously existing 
regulation.  After careful review of the regulations in 
question, the Board finds that the changes to Diagnostic 
Codes 6200 and 6201 were not significant to this particular 
veteran's claim and that the amended regulations are not more 
favorable to the veteran than the previous versions.  
Moreover, the Board finds that the veteran will not be 
prejudiced by the Board's application of the amendments in 
the first instance.  The changes in the amendments do not 
affect the veteran's claim and he has had ample opportunity 
to submit evidence and argument on the issue.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Evaluations of defective hearing range from noncompensable to 
100 percent, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service- connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85.

Following the September 1998 audiometric examination, the 
veteran's hearing impairment in the left ear was evaluated as 
level I hearing loss in the left ear.  38 C.F.R. §§ 4.85, 
Table VI.  If impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII; the nonservice-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  
38 C.F.R. § 4.85(f).  Level I hearing loss in the left ear 
combined with no service-connected hearing loss in the right 
ear is rated as noncompensably (0 percent) disabling.  38 
C.F.R. §§ 4.85, Table VII, Diagnostic Code 6100.  Applying 
the regulation, a 0 percent rating is merited for the left 
ear hearing loss.  

The only remaining Diagnostic Code available for application 
is Diagnostic Code 6260.  See Butts v. Brown, 5 Vet.App. 532 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The September 1998 examination report includes a diagnosis of 
tinnitus.  Recurrent tinnitus is rated as 10 percent 
disabling.  38 C.F.R. § 4.87 Diagnostic Code 6260 (1999).  
Prior to June 10, 1999 it was rated as 10 percent disabling 
if as a result of head injury, concussion or acoustic trauma.  
The Board finds that the veteran would meet the criteria 
under either the old or new regulations for a 10 percent 
rating, as his tinnitus is the result of acoustic trauma, and 
it is persistent in nature.  This is the maximum allowable 
evaluation for tinnitus.  All doubt has been resolved in 
favor of the appellant.  38 U.S.C.A. § 5107.  


ORDER

A 10 percent evaluation for tinnitus is granted, subject to 
the law and regulations governing the criteria for award of 
monetary benefits. . 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

